 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN HANS LAKE,                                   No. 2:19-cv-1524-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    COUNTY OF SAN DIEGO, et al.,
15                        Defendants.
16

17           Plaintiff is a county jail inmate proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He alleges that the County of San Diego and the Medical Director of the George

19   F. Bailey Detention Center in San Diego have violated his civil rights. ECF No. 1.

20           The federal venue statute provides that a civil action “may be brought in (1) a judicial

21   district in which any defendant resides, if all defendants are residents of the State in which the

22   district is located, (2) a judicial district in which a substantial part of the events or omissions

23   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

24   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

25   this action, any judicial district in which any defendant is subject to the court’s personal

26   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

27           In this case, any potential claims arose in San Diego County, where plaintiff is

28   incarcerated, and the defendants likely reside. Thus, venue properly lies in the Southern District
                                                          1
 1   of California. For the convenience of the parties and witnesses and in the interests of justice, this
 2   case will be transferred to the Southern District of California. See 28 U.S.C. § 1391(b); 28 U.S.C.
 3   § 84(d).
 4          Accordingly, IT IS HEREBY ORDERED that this case is transferred to the Southern
 5   District of California. See 28 U.S.C. § 1404(a).
 6   Dated: August 15, 2019.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
